In this case the judgment of conviction of the plaintiffs in error has not been affirmed by the judgment *Page 805 
of this Court, the writ of error herein having been dismissed. See foregoing opinion. Assuming that this is a case analogous to one wherein the judgment has been affirmed, which requires permission from this Court to apply to the trial court for writ of error coram nobis (Washington v. State, 92 Fla. 740, 110 Sou. Rep. 259) the application now before us does not meet the requirements as to certainty and definiteness of the allegations of fact required to be made to support such a proceeding, to warrant the granting of a writ of error coramnobis on the petition now before us. For the requirements of a petition for writ of error coram nobis, see Washington v. State, supra; Chesser v. State, 92 Fla. 754, 109 Sou. Rep. 906; Nickels v. State, 86 Fla. 208, 98 Sou. Rep. 497, 99 Sou. Rep. 121; Lamb v. State, 90 Fla. 844, 107 Sou. Rep. 535; Lamb v. Harrison, 91 Fla. 927, 108 Sou. Rep. 671; Jennings v. Pope,101 Fla. 1476, 136 Sou. Rep. 471.
The application will be denied without prejudice to the right to file in the court below a proper petition, it appearing that the judgment has not yet been affirmed by this Court.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.